KINKADE, J.
In an action by a dependent of an employe against the Industrial Commission to recover upon a claim, covering the death of the employe, which has been rejected by the commission on the ground that the death of the employe was not caused by an injury sustained in the course of his employment, and in which action no evidence is offered by the claimant, tending to establish the fact alleged in the petition, that the death of the employe was so caused, it is error for the trial court to overrule a motion of the commission for a directed verdict in its favor.
(Marshall, C. J., Robinson, Jones and Mathias, JJ., concur.)